Title: From James Madison to Thomas H. Palmer, 18 March 1825
From: Madison, James
To: Palmer, Thomas H.


        
          Sir
          Montpr. Mar. 18. 1825
        
        I have recd. your letter of the 10th. inclosing several copies of the “Outlines of a Course of instruction, &c.”
        I perceive nothing on the plan wch ought not to be approved. The proposed object of superadding to the tasks of the Memory, a more than usual exercise of the Understanding & Judgment, is a particular recommendation of it. The copies sent me will be disposed of as you desire: but I do not know that this neighbourhood affords any young females who are likely to become your pupils: Such of them as are invited by your offer having their Educations already provided for.
        I thank you Sir for the Copy of your Chart of Constitutions; which saves the trouble of research to those who have occasion for the information furnished by a glance at it. With friendly respect
        
          J. M.
        
      